Levine, J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered August 9,1989, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
The sole issue raised on this appeal is the effect of County Court’s error in failing to fully comply with the requirements of CPL article 730 by ordering that defendant be examined by only one psychiatrist (see, People v Mullins, 137 AD2d 227, 232, Iv denied 72 NY2d 922). We see no reason why a meaningful reconstruction hearing could not be held to determine defendant’s competency at the time of his guilty plea since his *775plea was entered less than one year ago (see, People v Bey, 144 AD2d 972, 973-974; People v Graham, 127 AD2d 443, 446). Therefore, the matter must now be remitted for such a hearing.
Decision withheld, and matter remitted to the County Court of Ulster County for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.